PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,215,160
Issue Date: 2022 Jan 4
Application No. 17/222,973
Filing or 371(c) Date: 5 Apr 2021
Attorney Docket No. DF204420US 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION UNDER 37 CFR § 1.182” to correct the applicant on the subject patent filed January 24, 2022.

The petition is DISMISSED.

Petitioner requests correction of the applicant by the removal of the second named applicant: FUJIAN FUQING NUCLEAR POWER CO., LTD.

A review of the record reveals that the application data sheet (ADS) submitted on filing listed ZHEJIANG UNIVERSITY as Applicant 1 and FUJIAN FUQING NUCLEAR POWER CO., LTD. as Applicant 2. On April 28, 2021, a Filing Receipt was mailed reflecting the entities listed above as the applicant.

On May 17, 2021, a paper styled as a request for a corrected filing receipt was filed, accompanied by a corrected ADS removing Applicant 2. The paper was treated as a request under 37 CFR 1.46(c)(2). The paper was accompanied by a Notification of Recordation of Assignment showing an assignment from the inventors to Applicant 1, but no Statement under 37 CFR 3.73(c)

On May 18, 2021, a corrected Filing Receipt was mailed, removing Applicant 2.

On October 21, 2021, a Notice to File Corrected Application Papers Notice of Allowance Mailed was mailed, stating that the request under 37 CFR 1.46(c)(1) or (2) was improper and mistakenly accepted by the Office because a statement under 37 CFR 3.73(c) was not provided as required. The Notice set a two (2) month shortened period for reply and stated that a timely response to this notice must include a compliant application data sheet and a compliant § 3.73(c) statement.

On November 18, 2021, a paper styled as a reply to the Notice mailed October 21, 2021 was filed, accompanied by a statement under 37 CFR 3.73(c) and an assignment. No ADS was filed.

On November 22, 2021, the issue fee was paid.

On December 1, 2021, a corrected Filing Receipt indicating that ZHEJIANG UNIVERSITY is Applicant 1 and FUJIAN FUQING NUCLEAR POWER CO., LTD is Applicant 2 was mailed.

On December 15, 2021, an Issue Notification was mailed, indicating that the Applicants were Applicant 1 and Applicant 2.

On January 4, 2022, the patent issued.

On January 24, 2022, the subject petition was filed. Petitioner asserts, pursuant to 37 CFR 1.182, that Applicant 2 should have been removed during prosecution, and requests correction and 
reprinting of the patent. 

Petitioner’s argument has been considered, but is not persuasive.

MPEP § 605.01(II) provides, in pertinent part, that  provides, in pertinent part: where a real party in interest has filed an application under 37 CFR 1.46, the applicant shall notify the Office of any change in the real party in interest no later than payment of the issue fee. The Office will treat the absence of such a notice as an indication that there has been no change in the real party in interest. See 35 U.S.C. 118 and 37 CFR 1.46(e). The use of box 3 of the Part B – Fee(s) Transmittal form, PTOL-85B will be required where the real party in interest has changed from filing of the application and the application was filed pursuant to 37 CFR 1.46. Identification of the real party in interest in box 3 of PTOL-85B will not change the applicant of record in the application. For example, where the application was filed pursuant to 37 CFR 1.46 and identified Assignee X as the applicant, but the ownership subsequently changed and box 3 of PTOL-85B identified Assignee Y as the real party in interest, the issued patent would identify Assignee X as the applicant and Assignee Y as the assignee. Assignee Y would only be identified as the applicant if a proper request to change the applicant is filed pursuant to 37 CFR 1.46 no later than payment of the issue fee. Furthermore, a request to change the applicant under 37 CFR 1.46(c)(2) should not be filed after the patent has issued because such a request cannot be granted. (Emphasis added)

MPEP § 605.01(III) states, in pertinent part:

37 CFR 1.46(c)(1) does not provide for deletion of a party who was incorrectly named as the applicant (e.g., Company X was identified in the applicant information section of the application data sheet, but the named inventors neither assigned nor were under an obligation to assign to Company X, and Company X is not a sufficient proprietary interest party). In such a situation, a petition under 37 CFR 1.182, including the petition fee under 37 CFR 1.17(f), may be filed and accompanied by an application data sheet under 37 CFR 1.76 specifying the correct name of the applicant in the applicant information section (37 CFR 1.76(b)(7)) in accordance with 37 CFR 1.76(c)(2). The petition should provide an adequate explanation regarding the identification of a party as the applicant who was not the actual applicant.

The showing of record is that a proper request under 37 CFR 1.46(c)(2) was not filed during the pendency of the application: The request filed May 17, 2021 was insufficient because it lacked a statement under 37 CFR 3.73(c). Applicant was notified on October 21, 2021 that the request was improper and was informed that a corrected ADS and a statement under 37 CFR 3.73(c) were required to be filed to change the applicant.  While applicant filed a renewed request on November 18, 2021, that request, however was also insufficient, however, because a compliant ADS was not filed, as required by the Notice mailed October 21, 2021. Unfortunately, applicant paid the issue fee on November 22, 2021, only four (4) days after filing the request on November 18, 2021. The Office mailed a corrected filing receipt on December 1, 2021, only seven (7) days after the request was filed. If applicant had afforded the Office sufficient time to act on the request before paying the issue fee, applicant would have had time to submit a corrected request under 37 CFR 1.46(c) prior to payment of the issue fee. Petitioner additionally took no further steps, such as filing a petition to withdraw from issue and an RCE along with a renewed request under 37 CFR 1.46(c)(2), after receiving the corrected Filing Receipt mailed December 1, 2021 indicating that the applicant included both Applicants 1 and 2. However, as the patent issued prior to submission of a proper request under 37 CFR 1.46(c)(2), the request cannot now be granted, as MPEP § 605.01(II) plainly states a request to change the applicant cannot be granted after issuance of the patent.

Considered under 37 CFR 1.182, petitioner’s request also cannot be granted. As noted above, MPEP § 605.01(III) states that a petition under 37 CFR 1.182 may be filed if an applicant was incorrectly identified. However, petitioner states that both Applicants 1 and 2 were properly named as applicants on filing, but that applicant instructed counsel to remove Applicant 2 on April 30, 2021, after the filing of the application. As such, the appropriate mechanism to change the applicant was by request under 37 CFR 1.46(c)(2), not a petition under 37 CFR 1.182. Furthermore, as MPEP § 605.01(II) states that a request to change the applicant cannot be granted after issuance of the patent, consideration of a petition under 37 CFR 1.182 to correct an error in identifying the applicant filed after issuance of the patent would not be appropriate.

A proper request to correct or update the applicant was not filed prior to payment of the issue fee. As such, the patent properly issued with the applicant names of record and cannot now be changed.

The petition is dismissed.  Any request for reconsideration must be filed within TWO (2) MONTHS of the mailing of this decision.  This time period is not extendable.  37 CFR 1.181(f).

Receipt of the petition fee of $210 is acknowledged. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

It is noted that a Certificate of Correction removing Applicant 2 was issued May 31, 2022. However, as a proper request to correct or update the applicant was not filed during the pending of the application, Applicant 2 cannot be removed. The Certificate of Correction will be withdrawn.

The application is referred to the Certificates of Correction Branch for appropriate action.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)